Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered January 18, 2007, convicting him of rape in the first degree, sexual abuse in the first degree (five counts), criminal sexual act in the first degree (two counts), and endangering the welfare of a child (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15 [5]; People v Danielson, 9 NY3d 342 [2007]), we nevertheless accord great deference to the jury’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410 [2004], cert denied 542 US 946 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633 [2006]; People v Lundell, 24 AD3d 569 [2005]; People v Gangale, 249 AD2d 413 [1998]).
The defendant’s specific contention that “prompt outcry” evidence is not admissible if the victim’s statement is elicited by a third person is unpreserved for appellate review (see CPL 470.05 [2]), and we decline to reach it in the exercise of our interest of justice jurisdiction.
The defendant’s remaining contentions are without merit. Prudenti, EJ., Dillon, Balkin and Sgroi, JJ., concur.